  6:20-cv-02910-CMC           Date Filed 09/21/20     Entry Number 9        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

 James Daniel Jones,                                   C/A No. 6:20-2910-CMC

                Petitioner,

        v.
                                                                 Opinion and Order
 Kenneth Nelsel,

                Respondent.


       This matter is before the court on Petitioner’s pro se petition filed in this court pursuant to

28 U.S.C. §2254, challenging his convictions in state court for kidnapping, assault with intent to

commit criminal sexual conduct first degree, and robbery. ECF No. 1. He argues the solicitor nolle

prossed charges against him and therefore jeopardy should have attached and no trial held due to

lack of jurisdiction. Id. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02

(B)(2)(c), DSC, this matter was referred to United States Magistrate Judge Kevin F. McDonald for

pre-trial proceedings and a Report and Recommendation (“Report”). On August 25, 2020, the

Magistrate Judge issued a Report recommending this matter be dismissed as successive. ECF No.

7. The Magistrate Judge advised Petitioner of the procedures and requirements for filing objections

to the Report and the serious consequences if he failed to do so. Petitioner has not filed objections

and the time to do so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court
  6:20-cv-02910-CMC            Date Filed 09/21/20     Entry Number 9        Page 2 of 3




may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After reviewing the record, the applicable law, and the Report of the Magistrate Judge, the

court finds no clear error. One of Petitioner’s previous § 2254 petitions was dismissed with

prejudice on the merits (see C/A No. 6:01-3285), and three others were dismissed as successive.

As there is no indication Petitioner received permission from the Fourth Circuit to file the instant

petition, it is successive.     Accordingly, the court adopts and incorporates the Report and

Recommendation by reference into this Order. This matter is dismissed without requiring

Respondent to file a return.

                               CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,



                                                  2
  6:20-cv-02910-CMC         Date Filed 09/21/20       Entry Number 9       Page 3 of 3




537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
September 21, 2020




                                                 3
